DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6m 13 and 14a are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Van der Auwera et al. (US 20200162728 A1), hereinafter referred to as Van der Auwera.
Regarding claim 1, Van der Auwera discloses video decoding method comprising (See [0124] -decoding method):
receiving to-be-decoded data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video (See [0277] and FIG. 17- the video decoder 300 receiving the encoded video bitstream);
upon determining that a set of applied block settings of the current block satisfies a threshold condition (See [0140]- The triangular prediction unit mode is only applied to a CU which block size is larger than or equal to 8x8 ):
generating (i) a first prediction based on a first motion information for a first prediction unit of the current block and (ii) a second prediction based on a second motion information for a second prediction unit of the current block (See [0140] and FIG. 10 - CU can be split using two triangular prediction units, wherein each triangular prediction unit in the CU has its own uni-prediction motion vector);
generating a third prediction based on the first and second motion information for an overlap, 5-6prediction region that is defined based on a partitioning between the first prediction unit and the second prediction unit (See [0142] and FIG. 11- After predicting each triangular, 5-6prediction unit, an adaptive weighting process is applied to the diagonal edge between the two triangular prediction units to derive the final prediction for the whole CU); and
decoding the current block by using the first, second, and third predictions to reconstruct the current block (See [0153] - video decoder  300 may make the weights dependent on the block dimensions (width, height), on the block area, block shape (square, rectangular, triangular, .  . . ) and [0208] - the application of PDPC to one or more triangular prediction blocks may be controlled by an indicator that video encoder 200 signals to video decoder 300 in the bitstream (e.g., a flag specifying that PDPC is applied to a triangular prediction block)).
Regarding claim 2, Van der Auwera discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Van der Auwera discloses the video decoding method of claim 1, wherein the third prediction is a weighted sum of the first prediction and a second prediction (See [0142] and FIG. 11 - weighting process).
.
Regarding claim 3, Van der Auwera discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Van der Auwera discloses the video decoding method of claim 1, wherein the set of applied block settings satisfies the threshold condition when block settings satisfies the threshold condition when a width, a height, an area, or a long side to short side ratio of the current block is greater than a threshold (See [0140] - The triangular prediction unit mode is only applied to a CU which block size is larger than or equal to 8x8).
Regarding claim 5, Van der Auwera discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Van der Auwera discloses the video decoding method of claim 1, wherein the partitioning is along a straight line bifurcating the current block (See [0140] and FIG. 10 - CU can be split using two triangular prediction units, in either diagonal or inverse diagonal direction).
Regarding claim 6, Van der Auwera discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Furthermore, Van der Auwera discloses the video decoding method of claim 5, wherein the straight line is a diagonal line connecting two opposing vertices of the current block (See [0140] and FIG. 10 - CU can be split using two triangular prediction units, in either diagonal or inverse diagonal direction).
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
performing the reverse function to the encoder.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Furthermore, Van der Auwera discloses a video decoder circuit configured to perform operations (See [0007] - device for coding (encoding or decoding) video data includes a memory configured to store video data; and one or more processors implemented in circuitry).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera, in view of Chen et al. ("Test Model 3 of Versatile Video Coding (VTM 3)." JVET-L1002, Joint Video Exploration Team (JVET) (October 2018, Macao, CN).), hereinafter referred to as Chen.
Regarding claim 7, Van der Auwera discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore Van der Auwera discloses wherein the boundary motion information is determined based on the first motion information or the second motion information, wherein the first motion information contains a first motion vector and reference index, and the second motion information contains a second motion vector and reference index (See [0140] -Each triangular prediction unit in the CU has its own uni-prediction motion vector and reference frame index.
Van der Auwera does not explicitly disclose storing a boundary motion information for a boundary grid located in the overlap prediction region to be used for coding a subsequent block of pixels.
However, Chen from the same or similar endeavor of video compression discloses storing a boundary motion information for a boundary grid located in the overlap prediction region to be used for coding a subsequent block of pixels (See P. 34, Section 3.4.9.3 - Motion field storage).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Van der Auwera to add the teachings of Chen as above, in order to stored in 4x4 units the motion vectors of a CU coded in triangle partition mode (Chen, P. 34, Section 3.4.9.3).
Regarding claim 8, Van der Auwera and Chen disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Van der Auwera does not explicitly disclose the video decoding method of claim 7,
wherein the first motion vector references a first reference picture and the second motion vector references a second reference picture wherein the first motion information is selected as the boundary motion information when a first picture order count (POC) difference between the first reference picture and the current picture is less than a second POC difference between the second reference picture and the current picture, wherein the second motion information is selected as the boundary motion information when the second POC difference is less than the first POC difference.
However, Chen from the same or similar endeavor of video coding discloses the video decoding method of claim 7,
wherein the first motion vector references a first reference picture and the second motion vector references a second reference picture wherein the first motion information is selected as the boundary motion information when a first picture order count (POC) difference between the first reference picture and the current picture is less than a second POC difference between the second reference picture and the current picture, wherein the second motion information is selected as the boundary motion information when the second POC difference is less than the first POC difference (See P. 34, Section 3.4.9.3 -If Mv1 and Mv2 are from different reference picture lists (one from L0 and the other from L1), then Mv1 and Mv2 are simply combined to form the bi-prediction motion vector).
The motivation for combining Van der Auwera and Chen has been discussed in connection with claim 7, above. 
Regarding claim 9, Van der Auwera and Chen disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
the video decoding method of claim 7, wherein a boundary motion vector of the boundary motion information is generated by averaging the first motion vector and the second motion vector (See [0142] and FIG. 11 - weighting process).
Regarding claim 10, Van der Auwera and Chen disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Van der Auwera discloses the video decoding method of claim 9, wherein averaging the first and second motion vectors comprises weighting each of the first and second motion vectors based on a spatial position of the boundary grid relative to a first grid in which the first motion vector is applied to generate the first prediction and a second grid in which the second motion vector is applied to generate the second prediction (See [0142] and FIG. 11 - weighting process)
Regarding claim 11, Van der Auwera and Chen disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Van der Auwera does not explicitly disclose the video decoding method of claim 9, wherein averaging the first and second motion vectors comprises scaling at least one of the first and second motion vectors based on a POC of a first reference picture, a POC of a second reference picture, and a POC of the current picture..
However, Chen from the same or similar endeavor of video coding discloses the video decoding method of claim 9, wherein averaging the first and second motion vectors comprises scaling at least one of the first and second motion vectors based on a POC of a first reference picture, a POC of a second reference picture, and a POC of the current picture (See P. 20, 3.4.1.2- scaled from the motion vector of the co-located CU using the POC distances)..

Regarding claim 12, Van der Auwera and Chen disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Van der Auwera does not explicitly disclose the video decoding method of claim 7, one of the first and second motion vectors is predefined to be the boundary motion information when the first motion information and the second motion information have a same reference list.
 However, Chen from the same or similar endeavor of video coding discloses the video decoding method of claim 7, one of the first and second motion vectors is predefined to be the boundary motion information when the first motion information and the second motion information have a same reference list (See P. 34, 3.4.9.3- Mv1 and Mv2 are from the same list).
The motivation for combining Van der Auwera and Chen has been discussed in connection with claim 7, above. 
Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims and to overcome all pending rejections and all pending objections set forth in this Office action.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486